Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This Action is in response to application filed on 6/27/2019. 
Claims 1-10 are pending in this application.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 6/27/2019 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to 

Claims 1-10 are rejected under 35 U.S.C. 103 as being unpatentable over Osaki et al (US 2017/0237733 A1) in view of Raman et al (US 10,951,431 B1).

Regarding claim 1, Osaki teaches a communication control system comprising: circuitry configured to: 
monitor communication of a plurality of communication devices (Osaki [0036] detection server 8 monitors behaviors of apparatuses); 
detect a first communication device that has made an unauthorized communication (Osaki [0036] detect the communication terminal 10 for which unauthorized communication or infection by malware is confirmed); 
a second communication device having the information as the first communication device (Osaki [0038] acquire control targets, control targets are the transfer apparatus associated with the infected target); 
issue an instruction to control communication of the first communication device and communication of the second communication device (Osaki [0039] transmit control packet including control instruction to transfer apparatus determined as control targets, e.g. to isolate the infected device); and control communication with the first communication device and communication with the second communication device in 
However, Osaki does not explicitly teach search for a second communication device having the same classification information as the first communication device, using classification information for classifying each communication device
Raman teaches search for a second communication device having the same classification information as the first communication device, using classification information for classifying each communication device (Raman col. 7 L30-L45 search and discover other devices 106 within the device registry service 104 based upon types 108, a type 108 includes a configuration that is common to all devices 106, col. 3 L50-L60 device is generally classify by a type)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Osaki in view of Raman to search for a second communication device having the same classification information as the first communication device, using classification information for classifying each communication device.
One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated because it would have enabled a communication system to perform function more efficiently, i.e. identify a specific type of device to take specific action (Raman col. 7 L30-L45).



Regarding claim 3, Osaki-Raman The communication control system of claim 1, wherein the classification information includes information indicating a device type of each communication device (Raman col. 3 L50-L60 device is generally classify by a device type).

Regarding claim 4, Osaki-Raman teaches the communication control system of claim 3, wherein the circuitry is configured to store in a memory, as the classification information, one or both of information on a model of each communication device and information on a version of basic software for controlling each communication device (Raman col. 3 L50-L60 device classify by type based on name or model of the device or capability of the device and stored in registry service DB).



Regarding 6, Osaki-Raman teaches the communication control system of claim 5, wherein, in switching the communication link, the circuitry shuts down the communication link between the first communication device and the second communication device (Osaki [0042] in some case, an infected apparatus may be physically isolated within the network, [0047]).

Regarding claims 7, 9 and 8, 10, they does not teach or further define over the limitations in claims 1 and 2 respectively. Therefore, claims 7, 9 and 8, 10 are rejected for the same reasons as set forth in claims 1 and 2.

Additional References
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Kolbitsch et al., US 2017/0149804 A1: Methods and systems for malware host correlation.
Woods et al., US 2019/0068616 A1: SECURITY SYSTEM FOR DETECTION AND MITIGATION OF MALICIOUS COMMUNICATIONS.
SONE, US 20160373593 A1: Disclose classify apparatus based on installing place into groups for search target [0083].
Kawamura, US 20100146625 A1: SAMPLE ANALYZER, SAMPLE ANALYZING METHOD, AND COMPUTER PROGRAM PRODUCT.
Kune et al., US 2018/0007074 A1: ANOMALY AND MALWARE DETECTION USING SIDE CHANNEL ANALYSIS.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVE LIN whose telephone number is 571-272-5137.  The examiner can normally be reached on Monday – Friday 7:30 AM – 5:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Gillis can be reached on 571-272-7952.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 



/S. L./
Examiner, Art Unit 2446




/BRIAN J. GILLIS/Supervisory Patent Examiner, Art Unit 2446